 Case 5:21-cv-00187-JSM-PRL Document 1 Filed 03/26/21 Page 1 of 9 PageID 1




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            OCALA DIVISION

JORGE SANCHEZ,                                CASE NO.:

      Plaintiff,

v.

PENSKE TRUCK LEASING CO.,
LIMITED PARTNERSHIP,
a Foreign Limited Partnership,

     Defendant.
_______________________________________/

              COMPLAINT AND DEMAND FOR JURY TRIAL

      Plaintiff, JORGE SANCHEZ (“Mr. Sanchez” or “Plaintiff”), brings this

action pursuant to the Family and Medical Leave Act, as amended, 29 U.S.C. § 2601,

et seq. (“the FMLA”), seeking recovery from PENSKE TRUCK LEASING CO.,

LIMITED PARTNERSHIP (“Penske” or “Defendant”) for back pay, an equal

amount as liquidated damages, other monetary damages, reinstatement, injunctive

relief, equitable relief, front pay, declaratory relief, and reasonable attorneys’ fees

and costs.
 Case 5:21-cv-00187-JSM-PRL Document 1 Filed 03/26/21 Page 2 of 9 PageID 2




                   PARTIES, JURISDICTION, AND VENUE

      1. This Court has jurisdiction over Plaintiff’s claims pursuant to 28 U.S.C.

§1337 and the FMLA, and the authority to grant declaratory relief under the FMLA,

and pursuant to 28 U.S.C. § 2201, et seq.

      2. At all times relevant hereto, Plaintiff was an employee of Defendant, and

resided in Marion County, Florida.

      3. Defendant is a foreign limited partnership that is located and does business

in Marion County, Florida, and is therefore within the jurisdiction of this Court.

      4. Plaintiff worked for Defendant in Marion County, Florida, and therefore

the proper venue for this case is the Ocala Division of the Middle District of Florida.

      5.   At all times relevant hereto, Defendant was an employer covered by the

FMLA, because it was engaged in commerce or in an industry affecting commerce

which employed 50 or more employees within 75 miles of where Plaintiff worked,

for each working day during each of 20 or more calendar workweeks, prior to

seeking leave under the FMLA.

      6.   At all times relevant hereto, Plaintiff was an employee entitled to leave

under the FMLA, based on the fact that: (a) his mother suffered from a serious health

condition as defined by the FMLA, necessitating Plaintiff to take FMLA leave; and

(b) he was employed by Defendant for at least 12 months and worked at least 1,250
 Case 5:21-cv-00187-JSM-PRL Document 1 Filed 03/26/21 Page 3 of 9 PageID 3




hours during the relevant 12-month period prior to him seeking to exercise his rights

to FMLA leave.

                           FACTUAL ALLEGATIONS

        7.   Plaintiff worked for Defendant, most recently as a Technician I, at its

Ocala, Florida location from November 10, 1997, until his termination on March 3,

2020.

        8.   During the months prior to his termination, Mr. Sanchez’s mother began

suffering very severely from symptoms of her serious health condition, dementia.

        9.   In early and mid-February of 2021, Mr. Sanchez disclosed on multiple

occasions to one of his Supervisors at Penske, Lee Evans, that his mother’s serious

health condition had degraded seriously.

        10. Mr. Sanchez further disclosed to Mr. Evans that his mother’s primary

care physician had ordered various tests for her.

        11. Mr. Sanchez explained to Mr. Evans at that time that, while he had

theretofore usually been able to take his mother to medical appointments on his day

off, which was Monday, the number and variety of tests that his mother now needed

would require him to miss the odd day of work.

        12. In response to Mr. Sanchez’s disclosures, Penske failed to inform Mr.

Sanchez of his rights and obligations under the FMLA, and failed to provide Mr.

Sanchez FMLA paperwork.
 Case 5:21-cv-00187-JSM-PRL Document 1 Filed 03/26/21 Page 4 of 9 PageID 4




      13. Penske’s failure to do so constituted unlawful interference in violation of

the FMLA.

      14. On February 22, 2020, Mr. Sanchez told Mr. Evans that his mother had

suffered another flare-up of her dementia, and that he would need to be out of work

for five (5) days so that he could help his mother treat and address her serious health

condition.

      15. In response, Penske again failed to advise Mr. Sanchez of his rights and

obligations under the FMLA, or to provide Mr. Sanchez FMLA paperwork.

      16. Penske’s failure to do so constituted unlawful interference in violation of

the FMLA.

      17. Instead, Mr. Evans responded, “I don’t give a fuck. Go ahead and take

the time off.”

      18. Very shortly thereafter, on March 3, 2020, Penske informed Mr. Sanchez

that it had terminated his employment, effective immediately.

      19. Penske cited an alleged “positive” on a drug test administered to Mr.

Sanchez on February 21, 2020, in support of its extreme adverse employment action

against Mr. Sanchez.

      20. However, Mr. Sanchez had had the same drug test performed on himself

at the exact same accredited testing facility on February 28, 2020, and the results
 Case 5:21-cv-00187-JSM-PRL Document 1 Filed 03/26/21 Page 5 of 9 PageID 5




were negative, as he had informed Penske on March 3, 2020, before being informed

of his termination.

      21. Penske did not send Mr. Sanchez for another drug test in light of the

conflict between the first two tests.

      22. Penske routinely provides assistance and paths to re-entry to employees

who test positive on drug tests, as Mr. Sanchez was alleged to have done, but failed

to do so in Mr. Sanchez’s case, despite his decades of loyal service to Penske and its

customers.

      23. Defendant’s adverse employment actions were taken to interfere with,

and in retaliation for, Mr. Sanchez notifying Penske of his mother’s serious health

condition, and in retaliation for Mr. Sanchez attempting to utilize unpaid leave

pursuant to the FMLA in order to treat and address same.

      24. Defendant did not have a legitimate, non-retaliatory reason, for its

actions.

      25. Any reason provided by Defendant for its actions is a pretext, designed

to cover up FMLA interference and retaliation.

      26. Defendant’s conduct constitutes intentional interference and retaliation

under the FMLA.

      27. The timing of Plaintiff’s attempted use of what should have been

protected FMLA leave, and Defendant’s termination of his employment, alone
 Case 5:21-cv-00187-JSM-PRL Document 1 Filed 03/26/21 Page 6 of 9 PageID 6




demonstrates a causal and temporal connection between his protected activity and

the illegal actions taken against him by Defendant.

       28. Defendant purposefully and intentionally interfered with and retaliated

against Plaintiff for his attempted utilization of what should have been protected

FMLA leave.

       29. As a result of Defendant’s illegal conduct, Plaintiff has suffered damages,

including loss of employment, wages, benefits, and other remuneration to which he

is entitled.

       30. Defendant lacked a subjective or objective good faith basis for its actions,

and Plaintiff is therefore entitled to liquidated damages.

       31. Plaintiff has retained the law firm of RICHARD CELLER LEGAL, P.A.,

to represent him in the litigation and has agreed to pay the firm a reasonable fee for

its services.

           COUNT I- UNLAWFUL INTERFERENCE UNDER THE FMLA

       32. Plaintiff reincorporates and readopts all allegations contained within

Paragraphs 1-31, above.

       33. At all times relevant hereto, Plaintiff was protected by the FMLA.

       34. At all times relevant hereto, Plaintiff was protected from interference

under the FMLA.
 Case 5:21-cv-00187-JSM-PRL Document 1 Filed 03/26/21 Page 7 of 9 PageID 7




      35. At all times relevant hereto, Defendant interfered with Plaintiff by

repeatedly failing to provide him FMLA paperwork or to advise him of his rights

and responsibilities under the FMLA in response to his disclosures regarding his

mother’s serious health condition, and by refusing to allow Plaintiff to exercise his

FMLA rights freely.

      36. As a result of Defendant’s willful and unlawful acts via interfering with

Plaintiff for exercising his rights pursuant to the FMLA, Plaintiff has suffered

damages and incurred reasonable attorneys’ fees and costs.

      37. As a result of Defendant’s willful violation of the FMLA, Plaintiff is

entitled to liquidated damages.

      WHEREFORE, Plaintiff requests that this Court enter an Order awarding him

back pay, an equal amount as liquidated damages, other monetary damages,

equitable relief, declaratory relief, reasonable attorneys’ fees and costs, and any and

all further relief that this Court determines to be just and appropriate.

          COUNT II- UNLAWFUL RETALIATION UNDER THE FMLA

      38. Plaintiff reincorporates and readopts all allegations contained within

Paragraphs 1-31, above.

      39. At all times relevant hereto, Plaintiff was protected by the FMLA.

      40. At all times relevant hereto, Plaintiff was protected from retaliation under

the FMLA.
 Case 5:21-cv-00187-JSM-PRL Document 1 Filed 03/26/21 Page 8 of 9 PageID 8




         41. At all times relevant hereto, Defendant retaliated against Plaintiff by

terminating him for attempting to apply for FMLA leave and for attempting to utilize

what should have been FMLA-protected leave.

         42. Defendant acted with the intent to retaliate against Plaintiff, because

Plaintiff attempted to exercise his rights to take approved leave pursuant to the

FMLA.

         43. As a result of Defendant’s intentional, willful, and unlawful acts by

retaliating against Plaintiff for attempting to exercise his rights pursuant to the

FMLA, Plaintiff has suffered damages and incurred reasonable attorneys’ fees and

costs.

         44. As a result of Defendant’s willful violations of the FMLA, Plaintiff is

entitled to liquidated damages.

         WHEREFORE, Plaintiff requests that this Court enter an Order awarding him

back pay, an equal amount as liquidated damages, other monetary damages,

equitable relief, declaratory relief, reasonable attorneys’ fees and costs, and any and

all further relief that this Court determines to be just and appropriate.
 Case 5:21-cv-00187-JSM-PRL Document 1 Filed 03/26/21 Page 9 of 9 PageID 9




                            DEMAND FOR JURY TRIAL

     Plaintiff demands trial by jury on all issues so triable.

DATED this 26th day of March, 2021.

                                Respectfully Submitted,

                                /s/ Noah E. Storch
                                Noah E. Storch, Esq.
                                Florida Bar No. 0085476
                                RICHARD CELLER LEGAL, P.A.
                                10368 W. SR. 84, Suite 103
                                Davie, Florida 33324
                                Telephone: (866) 344-9243
                                Facsimile: (954) 337-2771
                                E-mail: noah@floridaovertimelawyer.com

                                Attorneys for Plaintiff
